UNITED STATES BANKRUPTCY COURT
DISTRICT OF MINNESOTA

In re: BKY #20-60145
Chapter 12

 

Jeffrey Earl Johnson,

Debtors.

 

SECOND MODIFIED CHAPTER 12 PLAN OF REORGANIZATION
DATED January 21, 2021

 

PART 1: SUMMARY OF THE PLAN

This plan shall continue for a period of five years from its effective date. The property of the
debtors is being valued, and the claim of each secured creditor is being treated as secured in the
amount of the value of the property securing such claim. Costs of administration are being paid on
the effective date of the plan unless otherwise agreed to or directed by the Court. Priority claims are
being paid in full as allowed. The debtors will pay the Trustee no less than all disposable income, as
that term is defined in 11 U.S.C. § 1225, for Trustee administration and distribution to unsecured
creditors. The deficiency claims of all secured creditors will be treated as unsecured claims unless
otherwise ordered by the Court.

PART 2: DEFINITIONS

"Creditors" means all entities having a claim against the debtors.

"Secured Creditor" means a creditor with a lien or security interest in property of the
debtors.

3. "Claim" means a timely filed claim which has been allowed by the Court or a secured
claim which is dealt with in the plan whether or not a claim is filed.

"Effective Date" means the date on which the Order of Confirmation becomes final.
"Trustee" means the Chapter 12 Trustee.

“Disposable Income" means all income received by the debtors annually after
deducting operating expenses, living expenses (salaries approved) and plan payments.

Nr

nue

PART 3: LIQUIDATION ANALYSIS

The debtors’ net equity in property, after deducting the amounts of the secured claims and
exemptions, is $16,366.24. In addition, the Debtor will provide a payment of $7,500.00 to unsecured
creditors to satisfy the best interests of creditors test. General and priority unsecured creditors (but
not including attorney’s fees) will receive no less than $20,729.62 over the life of the Plan. The
debtors’ liquidation analysis is attached to this plan as Exhibit A.

Johnson- SECOND MODIFIED CHAPTER 12 PLAN #20-60145
PAGE 1 of 9
PART 4: DISPOSABLE INCOME

The debtors’ projections of gross income, operating expenses, living expenses and plan
payments indicate that they may have disposable income annually. For the term of this plan, all of
the debtors’ disposable income, regardless of the amount, will be paid to the Trustee for payment of
cost of administration and distribution to unsecured creditors. All disposable income (future
earnings not necessary for the continuation, preservation and operation of the farm and for the
maintenance or support of the debtors and their dependents) for (three to five) years following the
effective date, shall be submitted to the Trustee for distribution. All creditors with Part 9 — General
Unsecured Claims shall be paid a pro rata share of disposable income after administrative and
priority claims have been paid.

PART 5: LIVING EXPENSES

The debtors’ projection of annual living expenses is $25,000.00. The debtor shall limit his
annual withdrawals for living expenses to said amount, unless said amount is modified by Court
Order. The Court shall retain authority and jurisdiction to modify said allowance upon application of
a party in interest.

PART 6: COSTS OF ADMINISTRATION AND PROFESSIONAL FEES

Class 1: Trustee Fees

Claims for compensation and expenses of professionals and court costs shall be paid upon approval
by the Court and as directed by the Court. The Chapter 12 Trustee shall make application to the
Court for approval of trustee’s fee and for any reasonable and necessary expenses of the Trustee in
effectuating the Trustee’s duties under the Bankruptcy Code in administering this case. The debtors
shall pay an amount equal to five percent (5%) of all payments disbursed by the Chapter 12 Trustee
as an estimated payment and the Trustee shall hold the fee until the Trustee’s fees and expenses are
applied for and approved by the Court. Once the Trustee’s fees are approved, the Trustee shall pay
them. If there are excess funds in the account at the end of the case, the money shall be paid to the
unsecured creditors and any excess after paying the unsecured creditors shall be paid to the debtors,
unless otherwise ordeted by the Court. All payments shall be made through the Chapter 12
Trustee unless otherwise stated herein. Creditors shall only accept direct payments from the
debtors if specified in the Plan.

Class 2: Debtor’s Attorney’s Fees:

Bulie Diaz Law Office will apply to the Court for compensation in this case at a rate of $225.00 per
hour for attorney work, $75.00 for administrative work and reimbursement of costs and expenses
incurred during the representation of the Debtor pre and post-petition. Upon approval of such
compensation by the Court, the Debtor shall make an annual payment for the remaining fees owed
(after application of the Debtor’s pre-petition retainer) to the Chapter 12 Trustee on or before May
30, 2021. Additional fee applications that are approved after May 30, 2021, must be paid to the
trustee on or before May 30" of the following year. The Debtor shall provide the additional funds as
is necessary to provide for the Trustee’s 5% fee when making these annual payments.

Johnson- SECOND MODIFIED CHAPTER 12 PLAN #20-60145
PAGE 2 of 9
PART 7: SECURED CLAIMS
Class 1: Secured Claim of Unity Bank:

The secured claim of Unity Bank (Unity) has a total balance of $443,391.61 as of May 14, 2020. This
balance is reflected on Unity’s proof of claim (POC#13). Prior to the Chapter 12 case filing, this
claim was secured by chattel, livestock and the following homestead real property in Otter Tail
County, Minnesota:

Parcel #36000020012000
Legal: SE1/4 of the NW 1/4 of Section 2 in Township 131, Range 39, Ottertail County,
Minnesota

After the Court’s order lifting stay entered March 11, 2020, Unity liquidated cattle and chattel of the
Debtor. The remaining balance as of May 14, 2020 is the balance after credit for the various sales. It
is the Debtor’s position that the sole remaining asset secured by this claim is the homestead real

property.

The Debtor ordered an appraisal of the homestead property, which was completed on May 8, 2020.
The valuation based on this independent appraisal was $320,000.00. A full copy of the appraisal is
available upon request from Debtor counsel. Unity Bank conducted its own appraisal in September
2020, which valued the real estate at $328,000.00.

The secured claim of Unity is impaired. As of the date of confirmation, this secured claim shall be
valued at $328,000.00 plus $10,000 of attorney’s fees. This claim shall be amortized over 25 years at
a fixed rate of 5.25% with a final balloon payment due in 7 years.

 

 

 

 

 

 

 

 

 

 

 

 

Payment Due Date Payment Amount: Paid to:
September 15, 2021 $24,586.34 Chapter 12 Trustee
September 15, 2022 $24,586.34 Chapter 12 Trustee
September 15, 2023 $24,586.34 Chapter 12 Trustee
September 15, 2024 $24,586.34 Chapter 12 Trustee
September 15, 2025 $24,586.34 Chapter 12 Trustee
September 15, 2026 $24,586.34 Unity Bank
September 15, 2027 | Balloon Payment, Estimated: $287,726.27 Unity Bank

 

The Debtor will work to sell or refinance the property to either pay this secured claim in full on or
before the balloon payment due in 2027.’ The Debtor may prepay this secured claim in full without
penalty. The remaining unsecured claim of Unity shall be paid pursuant to Part 9, Class 1 of this
Plan.

Pursuant to 11 U.S.C. § 552, any equipment, machinery, livestock, or other farm products grown,
paid for on the Debtor’s behalf or purchased by the Debtor after the March 6, 2020 filing of the
Chapter 12 Bankruptcy Case, shall not be subject to Unity Bank’s U.C.C. Financing Statement or
security agreements. Unity Bank shall release and/or endorse over any post-petition sales checks to
the Debtor for use in his operation and to fund this Chapter 12 plan.

Unity shall retain its mortgage in the Debtor’s real estate until its secured claim is paid in full
pursuant to the plan.

Johnson- SECOND MODIFIED CHAPTER 12 PLAN #20-60145
PAGE 3 of 9
In the event of default under the terms and conditions of this Plan (including, but not limited to,
payment default), Unity Bank or Unity Bank’s counsel may notify Debtor of the default by email to
counsel of Debtor, sara@bulielaw.com and to Debtor individually at jejohnson473@gmail.com.

If any default is not cured within twenty days of providing notice to Debtor, Unity Bank may file an
affidavit of non-compliance requesting entry of an order granting relief from the automatic stay of
11 U.S.C. § 362(a) or dismissal of the Debtor’s case so that Unity Bank may record deed(s)-in-lieu
and enforce a Voluntary Surrender Agreement that the Debtor executed and delivered to Unity
Bank.

Within seven calendar days of the filing of the affidavit of non-compliance, the Debtor may object
solely on the basis that any default has been cured. The Debtor may cure at any time up until the
end of the seven-calendar day period immediately following the filing of the affidavit of non-
compliance. If the Debtor objects on the basis that default has been cured, an evidentiary hearing
shall be set on the first available date. If no objection is filed within seven calendar days of the filing
of the affidavit of non-compliance, the Debtor stipulates and agrees that the uncured event of
default constitutes “cause” (i) to grant relief from the automatic stay without further hearing. or (i)
to dismiss the Debtor’s case. Debtor consents to the Court granting the relief requested by Unity
Bank.

In the event that Debtor moves this Court to modify this Plan pursuant to 11 U.S.C. § 1229 and
seeks to modify Unity Bank’s claim in any way, Unity Bank may file an affidavit of non-compliance
seeking entry of an order granting relief from the automatic stay of 11 U.S.C. § 362(a) without
setving a notice of default and without any cure period. The Debtor stipulates and agrees that
making a motion in this case to modify the Plan to modify Unity Bank’s claim constitutes “cause” to
grant Unity Bank relief from the automatic stay without further hearing and Debtor consents to the
Court granting the requested relief. Modifications to the Plan that do not change the claim treatment
of Unity Bank shall not be subject to the default provisions in this paragraph.

In the event that this case is either voluntarily or involuntarily converted to a case under chapter 7 of
the Bankruptcy Code prior to the satisfaction of Unity Bank’s secured claim as provided in the
Confirmed Plan, Unity Bank may file an affidavit of non-compliance seeking entry of an order
granting relief from the automatic stay of 11 U.S.C. § 362(a) without serving a notice of default and
without any cure period. The Debtor stipulates and agrees that the conversion of this case to a case
under chapter 7 constitutes “cause” to grant relief from the automatic stay without further hearing
and the Debtor consents to the Court granting the relief requested by Unity Bank if its claim is not
satisfied pursuant to the Plan at the time of conversion.

In the event the above captioned case is either voluntarily or involuntarily dismissed, Unity Bank
may record the deeds-in-lieu and enforce the Voluntary Surrender Agreement immediately upon
dismissal. In the event the Debtor files a subsequent bankruptcy petition under any chapter after
either a voluntary or involuntary dismissal, the Debtor stipulates and agrees that Unity Bank may be
granted relief from the automatic stay of 11 U.S.C. § 362(a) on an ex parte basis by filing an affidavit
of non-compliance citing this paragraph (x) so that Unity Bank may record and enforce the deeds-
in-lieu and Voluntary Surrender Agreement executed by Debtor. In the event the Debtor files a
subsequent bankruptcy petition (the “Third Bankruptcy’) under chapters 11, 12, or 13, the trustee
ot Unity Bank may file an immediate motion to dismiss the Third Bankruptcy with prejudice
requesting the Debtor be prohibited from later filing a subsequent bankruptcy petition for six
months. The Debtor stipulates and agrees that the act of filing the Third Bankruptcy petition shall

Johnson- SECOND MODIFIED CHAPTER 12 PLAN #20-60145
PAGE 4 of 9
constitute “cause” to dismiss the Third Bankruptcy and, furthermore, the Debtor consents to the
Court granting the requested relief (including the prohibition on re-filing a bankruptcy petition for
six months) and dismissing the Third Bankruptcy with prejudice.

To the extent that the Voluntary Surrender Agreement (the terms of which are incorporated herein
by reference) or deeds in lieu contemplated in this Plan have yet to be executed as of the effective
date of the Plan or need to be supplemented or amended after plan confirmation in order to include
all of the collateral that secures the claims of Unity Bank, the Debtor shall execute and deliver any
additional or Amended Voluntary Surrender Agreement or deed in lieu within five business days of
receiving such a request from Unity Bank.

Debtor agrees to maintain a homeowner’s policy of insurance naming Unity Bank as an insured.
Debtor agrees to supply Unity Bank with a copy of the insurance policy at Unity Bank’s request. In
the event that Debtor either allows the homeowner’s policy of insurance to lapse or fails to provide
Unity Bank with a copy of the policy within ten days of Unity Bank’s request for a copy, Unity Bank
may file an affidavit of non-compliance seeking entry of an order granting relief from the automatic
stay of 11 U.S.C. § 362(a) without serving a notice of default and without any cute period. The
Debtor stipulates and agrees that failing to maintain a homeowner’s policy of insurance naming
Unity Bank as an insured constitutes “cause” to grant Unity Bank relief from the automatic stay
without further hearing and Debtor consents to the Court granting the requested relief.

Upon full payment of this claim on or before March 15, 2027:

(a) Unity shall release all mortgages of record.

(b) Unity shall release all UCC, CNS, and any other pre-petition lien documents or
recordings.

(c) Unity shall withdraw and/or release Notices of Lis Pendens of recording, if any; and

(d) Unity and the Debtor shall stipulate to dismiss Otter Tail County District Court Case
#56-CV-18-1787 with prejudice.

Class 2: Secured Claim of State Farm Bank, FSB:

Class 2 is the secured claim of State Farm Bank, FSB (SFB) based on their proof of claim (POC#3)
balance of $40,077.06. This claim secures the purchase of a 2017 Ford F350 Super Duty Truck, VIN
ending #7863, “Ford”. The Ford is valued in the Debtor’s schedules as $36,237.00, but the value was
overstated and should be reflected as $28,900.00 considering its high mileage. This Class is impaired.
SFB shall retain its lien.

As of the date of confirmation, this secured claim shall be valued at $36,237.00. This claim shall be
amortized at 5.25% for a period of 5 years.

 

 

 

 

 

 

 

Payment Due Date Payment Amount:
November 15, 2021 $6,721.37
November 15, 2022 $6,721.37
November 15, 2023 $6,721.37
November 15, 2024 $6,721.37
November 15, 2025 $6,721.37

 

 

 

Johnson- SECOND MODIFIED CHAPTER 12 PLAN #20-60145
PAGE 5 of 9
Debtor shall keep the motor vehicle sufficiently insured pursuant to the original contract. Upon final
payment of the total claim, SFB shall release all liens and encumbrances of record.

The Debtor may prepay this claim without penalty. Any remaining unsecured claim shall be paid
pursuant to Part 9, Class 1 of this Plan. Upon payment of this claim pursuant to the plan, SFB shall
release its UCC liens and any related encumbrances of record.

Class 3: Secured Claim of Everto Investment Group, LLC

Class 3 is the secured claim of Everto Investment Group, LLC, aka Currency Capital, LLC, “Everto”.
Everto’s claim is secured by a 1958 John Deere 320 Slant Steer valued at $8,000.00 in the Debtor’s
schedules. The balance of the claim of Everto is $8,908.02 based on their proof of claim. (POC#6).
This class is impaired. Everto shall retain its lien.

As of the date of confirmation, this secured claim shall be valued at $8,000.00. This claim shall be
amortized at 5.25% for a period of 5 years.
The following payments shall be made to the Chapter 12 Trustee:

 

 

 

 

 

 

 

Payment Due Date Payment Amount:
November 15, 2021 $1,860.59
November 15, 2022 $1,860.59
November 15, 2023 $1,860.59
November 15, 2024 $1,860.59
November 15, 2025 $1,860.59

 

 

 

The Debtor may prepay this claim without penalty. Any remaining unsecured claim shall be paid
pursuant to Part 9, Class 1 of this Plan. Upon payment of this claim pursuant to the plan, Everto
shall release its UCC liens and any related encumbrances of record.

Class 4; Secured Claim of Financial Pacific Leasing, Inc.

Class 4 is the fully secured claim of Financial Pacific Leasing, Inc. “FPL”. FPL’s claim is secured by
a John Deere 644E Front End Loader, serial ending #7376. This asset is listed with the purchase price
value of $30,000.00 in the Debtor’s schedules. Debtor estimates the fair market value of the asset is
$21,000.00. The balance of the claim of FPL is $27,209.76 based on the proof of claim filed in Mr.
Johnson’s prior Chapter 12 case. A proof of claim has not been filed in this case. This class is
impaired. FPL shall retain its lien.

As of the date of confirmation, this secured claim shall be valued at $21,000.00. This claim shall be
amortized at 5.25% for a period of 5 years.

 

 

 

 

 

 

 

Payment Due Date Payment Amount:
November 15, 2021 $4,884.04
November 15, 2022 $4,884.04
November 15, 2023 $4,884.04
November 15, 2024 $4,884.04
November 15, 2025 $4,884.04

 

 

 

The Debtor may prepay this claim without penalty. Any remaining unsecured claim shall be paid
pursuant to Part 9, Class 1 of this Plan. Upon payment of this claim pursuant to the plan, FPL shall

Johnson- SECOND MODIFIED CHAPTER 12 PLAN #20-60145
PAGE 6 of 9
release its UCC liens and any related encumbrances of record.

PART 8: PRIORITY AND ADMINISTRATIVE CLAIMS
NONE
PART 9: GENERAL UNSECURED CLAIMS

Class 1. Class 1 consists of allowed general unsecured claims, allowed general unsecured claims of
creditors which are as a result of damages arising as a result of the rejection of unexpired leases
and/or executory agreements, allowed general unsecured claims resulting from the value of a secured
claim being of a value less than the security held against held claim, and/or those secured creditors
whose claims are determined to be unsecured, allowed general unsecured claims of all
accommodation parties and co-makers or loans of which the debtors are the principal, allowed
governmental claims arising under 11 U.S.C. § 1232, and allowed general unsecured claims for taxes
and penalties which are not included in any other Class. Payments made to this Class shall be
disbursed by the Trustee pro-rata. Nothing in this Part shail restrict the debtor, Trustee, or other
party from objecting under Fed. R. Bankr. P. 3007 to the allowance of a claim.

The Liquidation Value of the Debtor’s property, as reflected in the attached Liquidation Analysis, is
$20,729.62. Debtor shall pay no less than $20,729.62 towards these claims pursuant to this plan.
Payments made to this Class shall be disbursed by the Trustee pro-rata.

 

 

 

 

 

 

 

Payment Due Date Payment Amount:
November 15, 2021 $4,145.92
November 15, 2022 $4,145.92
November 15, 2023 $4,145.92
November 15, 2024 $4,145.92
November 15, 2024 $4,145.92

 

 

 

PART 10: 11 U.S.C. § 1232 GOVERNMENTAL CLAIMS

Governmental claims arising under 11 U.S.C. § 1232 (1) shall be treated as general unsecured

claims arising before the date on which the petition is filed; (2) shall not be entitled to priority
under section 507; (3) shall be included and receive pro rata treatment under Part 9 (General
Unsecured Claims) of the plan, provided that the claim is not otherwise disallowed, and (4) shall be
discharged in accordance with 11 U.S.C. §§ 1228 & 1232. If the debtor files a tax return after the
filing of the petition for a period in which a claim described in subsection (a) arises, and the claim
relates to the tax return, the debtor shall serve notice of the claim pursuant to 11 U.S.C. §
1232(d)(2). Nothing in this Part shall restrict the debtor, Trustee, or other party from objecting
under Fed. R. Bankr. P. 3007 to the allowance of a claim.

Johnson- SECOND MODIFIED CHAPTER 12 PLAN #20-60145
PAGE 7 of 9
*PART 11: EXECUTORY CONTRACTS AND LEASES

Part 11 consists of executory contracts and leases existing as of the date of filing. All such
executory contracts and leases are rejected unless specifically assumed in this Part.

Class 1: Debtor assumes all pre-petition oral contracts for pastureland.
PART 12: EXECUTION OF PLAN AND CASH FLOW ANALYSIS

The debtor proposes to re-grow his livestock operation and make plan payments out of farm or
other off farm income, including but not limited to trucking and custom farm work. Cattle has been
purchased post-petition by family members assisting the Debtor with restarting his operation. The
debtor's projections of income, operating expenses, and plan payments are attached as Exhibit B.

PART 13: RETENTION OF LIENS AND INCORPORATION OF DOCUMENTS

All creditors whose claims are treated as secured in this plan shall retain their liens on the collateral
securing their respective claims as specified in the plan and until such claims are paid in full in the
amount allowed as secured. Except as modified by the terms of this plan, all documents evidencing
indebtedness and security in favor of said secured creditors remain the same and are incorporated
herein by reference. This plan and Order confirming the plan shall constitute a modification of the
terms and conditions of said instruments as set forth herein. Either the debtor or any creditor may
record this plan and the Order confirming this plan with the Office of the County Recorder of each
county in which the debtor have an interest in real estate without violation of the automatic stay.

PART 14: GENERAL PROVISIONS

1. The Court shall retain jurisdiction over the debtor and his property for the term of the plan.

2. Property of the estate vests upon dismissal, conversion, or completion of plan payments due
during the term of the plan.

3. As part of the continuing farm operation, the debtor shall submit operating reports and bank

statements on a monthly basis to the Chapter 12 Trustee. The debtor shall provide the
Chapter 12 Trustee copies of tax returns annually once filed.

4. The Debtor may request the Court to modify this Plan before or after confirmation in
accordance with the provisions of 11 U.S.C. Section 1222 or Section 1229.

5. The Debtor shall move the Court for authorization prior to any sale or purchase of assets,
pursuant to 11 U.S.C. §1206, U.S.C. 11 U.S.C. § 363(b) and/or 363(f).

6. In addition, the Debtor shall not incur debt out of the ordinary course of business without
moving the Court for authorization pursuant to 11 U.S.C. §364(b).

Johnson- SECOND MODIFIED CHAPTER 12 PLAN #20-60145
PAGE 8 of 9
ee Jan 21, 2021 We

January 21, 2021

 

 

Jeffrey Johnson

Dated:

 

lef SARA E. DIAZ
Sata E. Diaz

MN License #0394832
BULIE DIAZ LAW OFFICE
1790 32% Ave. 8. Suite 2B
Fargo, ND 58103
sata@bulielaw.com

(701) 298-8748

Attorneys for the Debtor

Johnson- SECOND MODIFIED CHAPTER 12 PLAN #20-60145
PAGE 9 of 9
V UQIYXg :uD[q ZT 4a3dDY) palfipoyy puz -uosuyor'T

T fo [ abbd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

79°6ZL‘07 $ | S3NTVA NOILVGINO! IWNIs
Z9°9ET‘E § saaq uonepinbr Z 42a3dey) ssaq7
pZ"998'EZ $ | anja, 2303sz/uonopinbiT j0}01
00°00S‘2 $ |suead Z UlYIIM J2Ye4 0} }eOg U! AN]eA Jo JajsuesL
Pe'99E'OT S$ |SMVA NOLLVGINON
- $ (92°60z'9) $|92°60z'Z2 $]00°000'T? $ +9LELTSGIVP9MG :N/S Japeo7 puz yUOolY 79 a19eq UYOr
- $; - $ |\(os'voT‘E) $ OS'YOT‘TT  $ | 00°000'8 $ Jas JUeIS N OZE B199q UYOL
palpjay-wuing
pz99E'9T $ OL'EEN'TE $ | 00;000‘87 $| - $ | 00'000‘8  $|  siqap/sual| ssaj ‘anjea xe, Aadoig uo paseq anjeA - 371 ‘siseo aye7 aIVeE
PoajDjay ssauisng
- $ | 00°00T S | 00°00T S | - S | 00°00T S | puey uo yse7
«SJOSSD jolguDUIW
- § | 00'000‘ =$ | 00°000° $ - $ | 00°000‘Z S SUUMOIg “a}sOYyouUlAA “UOWUIW9Y :sayly (OT)
- $ | OO'OTT § | OO'OTT $| - § | OO'OTT $ (914399]3) 42)}9eM paam ‘AMO UME]
- $ | 00°0ST $ | 00°OST $ - $ | 00°0ST $ ssuly Bulppa -Aljamar
- $ | 0000S § | 00°00S S$. - $ | 00°00S $ BuUIYIO|
- $ | 0O'T $ | O00'T $s; - $ | 00'T $ 3oq
- $ | 00;000‘T S$ | 00°000‘T $ - $ | 00°000‘T S pajnpayps se ‘aya ‘AL :s91Uu0I}93/3
- § |oooTo’S $/|o000TO'S $| - $ | 00'0TO'S S$ pajnpayas se sduiysiuin4 gy Spood pjoyesnoy
7SJ9SSD pjoyasnoyH
- $| - $ (90°ZZT'TT) $| 90°ZL0‘0h $| 00'006'8z7 = $ | mad9 Ajnq Jadns OSE4 P4054 £TOZ
SSauiIsng Ul pasn Sjassy ‘sjassy JDUOKnDaIAY ‘sajaiyan 40}0W-W
- $| - $ |(TO'T6E’EZT) $ | TO'TEE‘EMY $ | OD'ODD;OZE S$ | £5 Aomy6ipq Aqunoz E09ST E'T aury a/v ajnpayas
:9}D}SJ [DON
anieA pouleld anieA (sjwels sOn[ePA -Jessy jo uondiosaq
uonepinbry suondwax yessy JON paunsas
(v)(e) S7ZT§ DSN TT 03 JUeNsund
Aasar ‘uosuyor sisAjeuy uolyepinbiy SvT09-02

 
P40 £ J9Vd LNIINILVLS MOTI HSV) °@ LIGIHX ‘NV Id ZF ¥3idVH) G3IFIGOW GNOIIS NOSNHOT

 

 

 

78°T69‘Z $ |:2INOONI LIN G3LVWILLS3
8T’80E'69 $ ‘SASNIdX3 IVLOL
76ST tv S ‘$40}|pai} pasnzasun

 

 

S10}Ipas) painzsasuf 0} sjuauiADd
T6'60T‘Z $ |Paewilise ‘saa4 aa}sni] ZT 4a}deyD
shauso}iy/S0 pad) aAl}D4jsluluipy 0} SjuawADd
VETSO’BE § ‘s}UuaWAed J0}Ipal> pandas je}0L

 

 

 

 

 

 

 

 

 

 

 

aaisnil | 70788" $ v Japeo] puq quos4 Jpy9 Of - Bulsea] syle jeloueul4
aaisnil | 6S°098'T $ € NOZE Af - JUSWIYSaAU| OWAAUA
aaysnil | LETCL'9 S Z dnd OSEA P1O4 ZTOZ - UeG Wey 33e3$
aajsni] | pE98S'7Z Ss T odes ow ueg Ayun
JO] plDd 2H SSBID iS10}|Pal) painzas 0} sjuauiADd
00°000‘SZ  §$ | :Sasuadxa pjoyasnoy
‘sasuadxa pjoyasnoy]
00°000‘ZZ §3=$ | :NOILVYIdO INOS JWOONI LIN GALVWILS
00°000'9 S ‘uoljosado Buluupy sof sasuadxq j0}01
00°00S S sasuadxg jan
00°00S S sasuadxy AleuliajaA
00°000'S $ |

 

 

 

iuoip12adoC bulwuny 40f sasuadxz

 

00°000‘8Z $ :3NN3AIY IWLOL

 

 

 

| | | oo'000’es =$ BulyeAedxy 997] Ye] ‘QwWOdu] aSeM JON
| | | 00°'000‘SZ  §$ pjos peay ¢z ‘(yoea/000‘TS xoiddy :peay Jad aaiid) sajes ajjiep
sanuanay

 

 

TZOZ Je8A- JUBWAIeIS MO}4 YseD
Aadyar ‘uosuyor ueld ZT 483dey9 *g LIGIHX3 SvT09-02

 
 

 

2nd Modified Plan; Johnson

 

Final Audit Report 2021-01-21
Created: 2021-01-21
By: Sara Diaz (sara@bulielaw.com)
Status: Signed
Transaction ID: CBJCHBCAABAApOVEPhu61gaAhALbRvqGvlSd_3ymMEgn

 

 

 

"2nd Modified Plan; Johnson" History

‘) Document created by Sara Diaz (sara@bulielaw.com)
2021-01-21 - 1:45:02 PM GMT- IP address: 184.99.139.148

E% Document emailed to Jeff johnson (jejohnson473@gmail.com) for signature
2021-01-21 - 1:45:52 PM GMT

*) Email viewed by Jeff johnson (jejohnson473@gmail.com)
2021-01-21 - 2:07:48 PM GMT- IP address: 74.125.212.13

&%% Document e-signed by Jeff johnson (jejohnson473@gmail.com)
Signature Date: 2021-01-21 - 3:46:39 PM GMT - Time Source: server- IP address: 107.77.207.5

© Agreement completed.
2021-01-21 - 3:46:39 PM GMT

Adobe Sign

 

 
